
	

113 HR 4450 PCS: Travel Promotion, Enhancement, and Modernization Act of 2014
U.S. House of Representatives
2014-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 521113th CONGRESS
		2d Session
		H. R. 4450
		IN THE SENATE OF THE UNITED STATES
		July 23, 2014ReceivedJuly 31, 2014Read twice and placed on the calendarAN ACT
		To extend the Travel Promotion Act of 2009, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Travel Promotion, Enhancement, and Modernization Act of 2014.
		2.Board of directorsSubsection (b)(2)(A) of the Travel Promotion Act of 2009 (22 U.S.C. 2131(b)(2)(A)) is amended—
			(1)in the matter preceding clause (i)—
				(A)in the first sentence, by striking promotion and marketing and inserting promotion or marketing; and
				(B)by inserting after the first sentence the following: At least 5 members of the board shall have experience working in United States multinational
			 entities with marketing budgets. At least 2 members of the board shall be
			 audit committee financial experts (as defined by the Securities and
			 Exchange Commission in accordance with section 407 of Public Law 107–204 (15 U.S.C. 7265)). All members of the board shall be a current or former chief executive officer, chief financial
			 officer, or chief marketing officer, or have held an equivalent management
			 position.; and
				(2)in clause (x), by striking intercity passenger railroad business and inserting land or sea passenger transportation sector.
			3.Annual report to CongressSubsection (c)(3) of the Travel Promotion Act of 2009 (22 U.S.C. 2131(c)(3)) is amended—
			(1)in subparagraph (F), by striking and at the end;
			(2)by redesignating subparagraph (G) as subparagraph (I); and
			(3)by inserting after subparagraph (F) the following:
				
					(G)a description of, and rationales for, the Corporation’s efforts to focus on specific countries and
			 populations;
					(H)
						(i)a description of, and rationales for, the Corporation’s combination of media channels employed in
			 meeting the promotional objectives of its marketing campaign;
						(ii)the ratio in which such channels are used; and
						(iii)a justification for the use and ratio of such channels; and.
			4.Biannual review of procedures to determine fair market value of goods and servicesSubsection (d)(3) of the Travel Promotion Act of 2009 (22 U.S.C. 2131(d)(3)) is amended—
			(1)in subparagraph (B)(ii), by striking 80 percent and inserting 70 percent; and
			(2)by adding at the end the following:
				
					(E)Maintenance of an in-kind contributions policyThe Corporation shall maintain an in-kind contributions policy.
					(F)Formalized procedures for in-kind contributions policyNot later than 90 days after the date of enactment of the Travel Promotion, Enhancement, and
			 Modernization Act of 2014, the Secretary of Commerce, in coordination with
			 the Corporation, shall establish formal, publicly available procedures
			 specifying time frames and conditions for—
						(i)making and agreeing to revisions of the Corporation’s in-kind contributions policy; and
						(ii)addressing and resolving disagreements between the Corporation and its partners, including the
			 Secretary of Commerce, regarding the in-kind contributions policy.
						(G)Biannual review of procedures to determine fair market value of goods and servicesThe Corporation and the Secretary of Commerce (or their designees) shall meet on a biannual basis
			 to review the procedures to determine the fair market value of goods and
			 services received from non-Federal sources by the Corporation under
			 subparagraph (B)..
			5.Extension of Travel Promotion Act of 2009
			(a)In generalThe Travel Promotion Act of 2009 (22 U.S.C. 2131) is amended—
				(1)in subsection (b)(5)(A)(iv), by striking all States and the District of Columbia and inserting all States and territories of the United States and the District of Columbia,; and
				(2)in subsection (d)—
					(A)in paragraph (2)(B), by striking 2015 and inserting 2020; and
					(B)in paragraph (4)(B), by striking fiscal year 2011, 2012, 2013, 2014, or 2015 and inserting each of the fiscal years 2011 through 2020.
					(b)Sunset of Travel Promotion Fund feeSection 217(h)(3)(B)(iii) of the Immigration and Nationality Act (8 U.S.C. 1187(h)(3)(B)(iii)) is amended by striking September 30, 2015 and inserting September 30, 2020.
			6.Accountability; procurement requirementsThe Travel Promotion Act of 2009 (22 U.S.C. 2131), as amended by this Act, is further amended—
			(1)by redesignating subsections (e), (f), (g), and (h) as subsections (h), (e), (i), and (j),
			 respectively;
			(2)by moving subsection (e) (as so redesignated) so that it follows subsection (d);
			(3)in paragraph (2) of subsection (c), by striking $5,000,000 and inserting $500,000; and
			(4)by inserting after subsection (e), as redesignated, the following:
				
					(f)Accountability
						(1)Performance plans and measuresNot later than 90 days after the date of the enactment of the Travel Promotion, Enhancement, and Modernization Act of 2014, the Corporation shall—
							(A)establish performance metrics including, time frames, evaluation methodologies, and data sources
			 for measuring—
								(i)the effectiveness of marketing efforts by the Corporation, including its progress in achieving the
			 long-term goals of increased traveler visits to and spending in the United
			 States;
								(ii)whether increases in visitation and spending have occurred in response to external influences, such
			 as economic conditions or exchange rates, rather than in response to the
			 efforts of the Corporation; and
								(iii)any cost or benefit to the economy of the United States; and
								(B)conduct periodic program evaluations in response to the data resulting from measurements under
			 subparagraph (A).
							(2)GAO accountabilityNot later than 60 days after the date on which the Corporation receives a report from the
			 Government Accountability Office with recommendations for the Corporation,
			 the Corporation shall submit a report to Congress that describes the
			 actions taken by the Corporation in response to the recommendations in
			 such report.
						(g)Procurement requirementsThe Corporation shall—
						(1)establish a competitive procurement process; and
						(2)certify in its annual report to Congress under subsection (c)(3) that any contracts entered into
			 were in compliance with the established competitive procurement process..
			7.Repeal of assessment authorityThe Travel Promotion Act of 2009 (22 U.S.C. 2131), as amended by this Act, is further amended by striking subsection (e) (as redesignated by
			 section 6(1) of this Act).
		
	Passed the House of Representatives July 22, 2014.Karen L. Haas,Clerk
	July 31, 2014Read twice and placed on the calendar
